         Case 4:18-cv-07229-YGR Document 144 Filed 11/20/20 Page 1 of 1




                                        November 6, 2020

VIA ELECTRONIC FILING

Honorable Thomas S. Hixon
U.S. District Court, Northern District of California
Oakland Courthouse
Courtroom G – 15th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

Re:            Discovery Order (Dkt. No. 134)
               Finjan LLC v. Qualys Inc., Case No. 4:18-cv-07229-YGR

Dear Magistrate Judge Hixson:

       Pursuant to the Court’s November 6, 2020 Order (D134), Plaintiff Finjan LLC (“Finjan”)
submits the following documents referenced in the parties’ joint discovery letter brief (D131):

              Exhibit 1 – Defendant Qualys Inc.’s Patent L.R. 3-3, 3-4 Disclosures;
              Exhibit 2 – Defendant Qualys Inc.’s Oct. 1, 2020 Supplemental Objections and
               Responses to Finjan’s First Set of Interrogatories (Nos. 1-6); and
              Exhibit 3 – Defendant Qualys Inc.’s Oct. 1, 2020 Supplemental Objections and
               Responses to Finjan’s Third Set of Interrogatories (Nos. 12-19).


                                      Respectfully submitted,

                                      /s/ Jason W. Wolff
                                      Jason W. Wolff (State Bar No. 215819)
                                      FISH & RICHARDSON P.C.

                                      Attorneys for Plaintiff
                                      Finjan LLC
